 1   WO
 2
 3
 4
 5
 6
 7                       IN THE UNITED STATES DISTRICT COURT
 8                               FOR THE DISTRICT OF ARIZONA
 9
10   Zachary Eggers,                                   No. CV-18-03913-PHX-SRB (ESW)
11                  Plaintiff,                         ORDER
12   v.
13   Ernesto Trujillo, et al.,
14                  Defendants.
15
16
17         The Court has reviewed Plaintiff’s “Motion for Sanctions, Pursuant to Rule 11(c) in
18   Response to Defendants’ Withdrawal of Motion for Summary Judgment and Request for
19   Hearing (Doc. 32)” (Doc. 35).
20         “Federal Rule of Civil Procedure 11 provides for the imposition of sanctions when
21   a filing is frivolous, legally unreasonable, without factual foundation or brought for an
22   improper purpose.” Petrella v. Metro–Goldwyn–Mayer, Inc., 695 F.3d 946, 957 (9th Cir.
23   2012), reversed on other grounds, 132 S.Ct. 1962 (2014). The party moving for Rule 11
24   sanctions bears the burden of proof and persuasion. See Tom Growney Equip., Inc. v.
25   Shelley Irr. Dev., Inc., 834 F.2d 833, 837 (9th Cir. 1987) (finding that burden of proving
26   Rule 11 sanctions were not justified was erroneously placed on non-moving party); Rich
27   Art Sign Co. Inc. v. Ring, 122 F.R.D. 472, 474 (E.D. Pa. 1988) (denying motion for
28   sanctions where defendants failed to prove that claim was frivolous); Phinney v. Paulshock,
 1   181 F.R.D. 185, 197 (D.N.H. 1998) (stating that “[i]n general, the burden of proof is on the
 2   party seeking the sanction”).
 3          In addition, Federal Rule of Civil Procedure 11 contains a safe harbor provision,
 4   which provides that a motion for sanctions “must be served under Rule 5, but it must not
 5   be filed or be presented to the court if the challenged paper, claim, defense, contention, or
 6   denial is withdrawn or appropriately corrected within 21 days after service or within
 7   another time the court sets.” Fed. R. Civ. P. 11(c)(2). “The purpose of the safe harbor . . .
 8   is to give the offending party the opportunity . . . to withdraw the offending pleading and
 9   thereby escape sanctions.” Barber v. Miller, 146 F.3d 707, 710 (9th Cir. 1998) (emphasis
10   in original); see also Fed. R. Civ. P. 11, Advisory Committee Notes, 1993 Amendments,
11   Subdivisions (b) and (c) (explaining that the “safe harbor” provision protects the non-
12   moving party from a motion for sanctions if the party makes a timely withdrawal of the
13   contention that gave rise to the motion).
14          Plaintiff has not disputed Defendants’ assertion that he failed to serve Defendants
15   with his Motion for Sanctions prior to filing it. (Doc. 36 at 4). Plaintiff’s failure to comply
16   with the safe harbor provision precludes an award of Rule 11 sanctions. See Islamic Shura
17
     Council of S. Cal. v. FBI, 757 F.3d 870, 872 (9th Cir. 2014) (“A motion for sanctions may
18
     not be filed, however, unless there is strict compliance with Rule 11’s safe harbor
19
     provision.”); Barber v. Miller, 146 F.3d 707, 710 (9th Cir. 1998) (“An award of sanctions
20
     cannot be upheld” where the movant does not comply with the twenty-one day notice
21
     requirement); Winterrowd v. Am. Gen. Annuity Ins. Co., 556 F.3d 815, 826 (9th Cir. 2009)
22
     (affirming district court’s ruling that there was “no basis” for awarding Rule 11 sanctions
23
     where moving party did not comply with safe harbor provision); Radcliffe v. Rainbow
24
     Const. Co., 254 F.3d 772, 789 (9th Cir. 2001) (reversing district court’s grant of Rule 11
25
     sanctions where the moving party failed to comply with the safe harbor provision); Holgate
26
     v. Baldwin, 425 F.3d 671, 678 (9th Cir. 2005) (“We must reverse the award of sanctions
27
     when the [moving] party failed to comply with the safe harbor provisions, even when the
28
     underlying filing is frivolous.”). Further, the Court finds that Petitioner’s allegations set

                                                  -2-
 1   forth in his Motion for Sanctions (Doc. 35) are insufficient to support Rule 11 sanctions.
 2          Accordingly,
 3          IT IS ORDERED denying Plaintiff’s “Motion for Sanctions, Pursuant to Rule
 4   11(c) in Response to Defendants’ Withdrawal of Motion for Summary Judgment and
 5   Request for Hearing (Doc. 32)” (Doc. 35).
 6          Dated this 26th day of September, 2019.
 7
 8
 9
                                                       Honorable Eileen S. Willett
10                                                     United States Magistrate Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
